UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May18, 2012 HARLAND CLARKE HOLDINGS CORP. (Exact name of registrant as specified in its charter) Delaware 333-133253 84-1696500 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 10931 Laureate Drive, San Antonio, Texas (Address of principal executive offices) (Zip code) (210) 694-8888 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On May 18, 2012, Harland Clarke Holdings Corp. (the “Company”) announced that, in light of market conditions, the Company determined today not to proceed with its previously announced offering of senior secured notes (the “Notes”) at this time. The Company had proposed to offer the Notes in a private placement only to qualified institutional buyers in reliance on Rule 144A and to certain non-U.S. persons in offshore transactions in reliance on Regulation S. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HARLAND CLARKE HOLDINGS CORP. Date:May 18, 2012 By: /s/ Martin Wexler Name: Martin Wexler Title: Vice President and Treasurer 3
